Title: To James Madison from James Monroe, 4 April 1805
From: Monroe, James
To: Madison, James


Dear Sir
Aranjuez april 4. 1805
I heard last night of Mr. Lee at Bordeaux that my dispatches from that place on my way here original & duplicate to you, have both miscarried, one set in the brig george which was wrecked in the bay of Biscay, the other in the ship mars captn. Wilson, on the coast of Ireland. I regret this extremely because I began to hope daily of hearing from you in reply. I have since sent by Mr. Gorham as well as I recollect, every paper that was material, except my official letter to you. I can send nothing of importance not in cypher by the mail, & have not time at this moment to put it in cypher or indeed else much that I cod. wish to say. I begin to think these peoples hands tied. I shall soon find how this is and in case it is so proceed direcly to Paris where it is probable propositions will be made to prevent my passing the channel while things are unsettled. Captn. Dulton is returnd but nothing important has happened since. Without something of a crisis nothing could be hoped for you shall hear from me soon again. I have been much hurt and disappointed that my very full communications from Bordeaux have miscarried by so fatal a disaster. I am sincerely your friend & servant
Jas. Monroe
